Case: 3:10-cr-00039-TMR-MRM Doc #: 99 Filed: 09/29/20 Page: 1 of 3 PAGEID #: 435




                              UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON

    UNITED STATES OF AMERICA,                             :
                                                          :
                   Plaintiff,                             :   Case No. 3:10-cr-39
                                                          :
         v.                                               :   Judge Thomas M. Rose
                                                          :
    CHUKWUEMEKA EZIOLISA,                                 :
                                                          :
                   Defendant.                             :
______________________________________________________________________________

     ENTRY AND ORDER DENYING “MOTION REQUESTING RELIEF UNDER
                       ‘COVID 19 CARES ACT’” (DOC. 95)
______________________________________________________________________________


        This case is before the Court on Defendant’s “Motion Requesting Relief Under ‘COVID

19 CARES Act’” (Doc. 95) (the “Motion”), filed pro se by Defendant Chukwuemeka Eziolisa

(“Eziolisa”). Eziolisa is currently incarcerated at FCI [Federal Correctional Institution] Milan in

Michigan. Eziolisa was subsequently appointed counsel (Doc. 96), who indicated to the Court that

no supplemental motion would accompany Eziolisa’s pro se motion. (Doc. 97.) The United States

(the “Government”) has filed a response in opposition to the Motion. (Doc. 98.) The matter is

ripe for review.

        In the Motion, Eziolisa asks the Court to be “release[d] to home confinement.” (Doc. 95 at

PAGEID #423.) In support of his Motion, Eziolisa relies on the First Step Act, as broadened by

the passage of the CARES Act1 in response to the COVID-19 pandemic. Eziolisa clarifies that he

“do[es] not have any underlined [sic] medical issues, hence do not qualified [sic] for

compassionate relief.” (Id. at PAGEID # 422.)


1
 The CARES Act is the Coronavirus Aid, Relief, and Economic Security Act, Pub. L. No. 116-136, 134 Stat. 281
(Mar. 27, 2020).

                                                      1
Case: 3:10-cr-00039-TMR-MRM Doc #: 99 Filed: 09/29/20 Page: 2 of 3 PAGEID #: 436




        The Court lacks the authority to order Eziolisa to home confinement. It is the Bureau of

Prisons (“BOP”) that has the authority to determine the place of a defendant’s confinement, not

the courts. 18 U.S.C. § 3621(b) (“The Bureau of Prisons shall designate the place of the prisoner’s

imprisonment …”); United States v. Jalili, 925 F.2d 889, 894 (6th Cir. 1991) (“While a judge has

wide discretion in determining the length and type of sentence, the court has no jurisdiction to

select the place where the sentence will be served. Authority to determine place of confinement

resides in the executive branch of government … and is delegated to the Bureau of Prisons”)

(quoting United States v. Dragna, 746 F.2d 457, 458 (9th Cir. 1984)); United States v. Townsend,

631 F. App’x 373, 378 (6th Cir. 2015) (“The BOP, not the court, is responsible for designating the

place of a prisoner’s imprisonment … [a]ccordingly, the district court did not err in concluding

that it could not split [defendant’s] mandatory sentence between a BOP facility and home

confinement because that decision is solely confided to the BOP”).

        The CARES Act did not change this fact. See CARES Act, Pub. L. No. 116-136, at Div.

B., Title II, § 120003(b)(2)2; United States v. Brummett, No. 20-5626, 2020 U.S. App. LEXIS

26427, at *5, 2020 WL 5525871 (6th Cir. Aug. 19, 2020) (“to the extent that [the defendant

prisoner] sought relief under the CARES Act, the district court correctly held that the authority to

grant home confinement remains solely with the Attorney General and the BOP”); United States

v. Rocha-Ayon, No. 2:17-cr-48, 2020 U.S. Dist. LEXIS 80616, at *1-2 (S.D. Ohio May 7, 2020)

(denying defendant’s motion to order the BOP to permit him to serve the remainder of his sentence

on home confinement, and collecting cases); United States v. Ralston, No. 3:13-cr-105, 2020 U.S.

Dist. LEXIS 89106, at *2-3, 2020 WL 2600976 (W.D. Ky. May 21, 2020) (explaining that the


2
 That provision states: “During the covered emergency period, if the Attorney General finds that emergency
conditions will materially affect the functioning of the [BOP], the Director of the [BOP] may lengthen the maximum
amount of time for which the Director is authorized to place a prisoner in home confinement under the first sentence
of section 3624(c)(2) of title 18, United States Code, as the Director determines appropriate.”

                                                         2
Case: 3:10-cr-00039-TMR-MRM Doc #: 99 Filed: 09/29/20 Page: 3 of 3 PAGEID #: 437




CARES Act expanded the period of home confinement that the Director of the BOP can authorize

for a prisoner during the COVID-19 emergency period, finding that courts have no authority under

the CARES Act to order that a prisoner be placed on home confinement, collecting cases, and

explaining how a prisoner may be able to seek court review of the BOP’s decision but would first

need to exhaust administrative remedies). Therefore, Eziolisa’s request to be placed on home

confinement is misplaced, and the Motion must be denied.

       For the reasons stated above, the Court DENIES the Motion Requesting Relief Under the

“COVID 19 CARES Act” (Doc. 95).

       DONE and ORDERED in Dayton, Ohio, this Tuesday, September 29, 2020.

                                                                s/Thomas M. Rose
                                                        ________________________________
                                                                THOMAS M. ROSE
                                                        UNITED STATES DISTRICT JUDGE




                                               3
